Title: To James Madison from Anthony Fothergill, 28 March 1809
From: Fothergill, Anthony
To: Madison, James


Hond. Sir!
Philadelphia March 28th. 1809.
Being just recovered from a long indisposition, permit me now to tender you my sincere congratulations on your elevation to a station of the highest dignity your Country could confer. A station however, at this juncture, as arduous as it is honorable, & which will call forth all your Virtues & Magnanimity to adorn.
May your Administration be crowned with the happy adjustment of the existing differences between this country & Great Britain! And may you have the felicity of speedily restoring that friendly intercourse & mutual harmony, so highly desirable between two kindred nations!
As a slender tribute of respect, deign, kind Sir, to accept the inclosed cursory observations, which various avocations & indisposition have prevented me from enlarging, as intended & as the importance of the Subjects demanded.
As they relate to the health of your Cities & the success of your wheat harvests, your candour will readily excuse their imperfect state; as I hope at some future period to improve them & render a future edition more worthy of your Acceptance. May You, worthy Sir, long enjoy perfect health to enable you to encounter all the difficulties of your arduous station, is the fervent wish of Dear Sir, your most obliged & obedient Servt.
A: Fothergill.
P. S. My best respects wait on Mrs. Madison, hoping she is perfectly restored & feels no pain nor inconvenience in walking.
Our friends Mr. Fredrick Smith & Dr. Wistar’s family unite with me in best wishes—Adieu!
